  Case 19-09026       Doc 4     Filed 10/28/19 Entered 10/28/19 18:20:25         Desc Main
                                   Document    Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                          Chapter 7 Bankruptcy
                                                                  Case No. 18-01475
 DOUGLAS D. WARTHAN,

             Debtor.
 _____________________________________

 RENEE HANRAHAN, in her sole capacity                        Adversary Case No. 19-09026
 as Trustee,

               Plaintiff,                               Consent Motion to Accept Service and
                                                                Extend the Deadline
 vs.

 TYE WARTHAN and COLIN WARTHAN,

               Defendants.


       COMES NOW Plaintiff Renee Hanrahan, in her sole capacity as Trustee, by and

through her counsel, and in support of this Consent Motion to Accept Service and Extend the

Deadline by Which to Answer respectfully states:

       1.     The Trustee filed a complaint against Tye Warthan and Colin Warthan

(collectively, the “Kids”) on August 19, 2019 (Dkt #1) and effectuated service on the Kids by

mail on August 21, 2019 (Dkt #3).

       2.     The Debtor agrees to represent the Kids by accepting service of the complaint

and appearing on behalf of the Kids on the condition that the deadline by which to file an

answer be extended to November 15, 2019.

                            [Remainder of Page Intentionally Left Blank]
  Case 19-09026      Doc 4    Filed 10/28/19 Entered 10/28/19 18:20:25       Desc Main
                                 Document    Page 2 of 3



        WHEREFORE, the Trustee prays the Court enter an order affirming the terms of this

Motion and setting the deadline by which the Debtor shall file an answer to be November 15,

2019.


                                           /s/ Eric J. Langston
                                          Eric J. Langston, AT0014001
                                          SIMMONS PERRINE MOYER BERGMAN PLC
                                          115 Third Street SE, Suite 1200
                                          Cedar Rapids, IA 52401
                                          Tel: 319-366-7641; Fax: 319-366-1917
                                          elangston@spmblaw.com
                                          ATTORNEY FOR PLAINTIFF TRUSTEE


Agreed to and consented by:

                                          /s/ Bradley R. Kruse
                                          Bradley R. Kruse, AT0004483
                                          DICKINSON, MACKAMAN,
                                          TYLER & HAGEN, P.C.
                                          699 Walnut Street, Suite 1600
                                          Des Moines, Iowa 50309-3986
                                          Telephone: (515) 244-2600
                                          bkruse@dickinsonlaw.com
                                          ATTORNEY FOR THE DEBTOR,
                                          DOUGLAS D. WARTHAN




                                           -2-
   Case 19-09026             Doc 4       Filed 10/28/19 Entered 10/28/19 18:20:25                     Desc Main
                                            Document    Page 3 of 3



                                                Certificate of Service

       The undersigned hereby certifies, under penalty of perjury, that a copy of the instrument to
which this certificate is attached was mailed via the United States mail with postage fully paid on the
28th day of October 2019, to the parties displayed on the Service List below.

                                                                   /s/ Wendi C. Scheer

Renee K. Hanrahan                                                  Tye Warthan
Chapter 7 Trustee                                                  c/o Doug Warthan
P.O. Box 1088                                                      12350 Barony Dr.
Cedar Rapids, IA 52406-1088                                        Dubuque, IA 52001-9636

Patricia M. Reisen-Ottavi                                          Tye Warthan
Attorney at Law                                                    c/o Doug Warthan
800 White St., Suite 100                                           860 Clarke Drive
Dubuque, IA 52001-7001                                             Dubuque, IA 52001

Bradley R. Kruse                                                   Colin Warthan
Dickinson, Mackaman, Tyler & Hagen, P.C.                           c/o Doug Warthan
699 Walnut St., Suite 1600                                         12350 Barony Dr.
Des Moines, IA 50309-3986                                          Dubuque, IA 52001-9636

TSD, EWL                                                           Colin Warthan
                                                                   c/o Doug Warthan
                                                                   860 Clarke Drive
                                                                   Dubuque, IA 52001


RHTE Warthan/Pldgs/Drafts/Consent Motion to Accept Service and Extend the Deadline.102419.1041a.ejl




                                                            -3-
